department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division dec sec_2013 uniform issue list xxx xxx legend taxpayer ira y financial_institution c amount a dear xxx xxx xxx xxx xxx tep rat this letter is in response to your request dated date as supplemented by correspondence dated date date and date in which you request a waiver of the 60-day rollover period contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer represents that his failure to accomplish a rollover of amount a from ira y within the 60-day period prescribed by sec_408 of the code was due to his lack of intent to receive a distribution from ira y and subsequent lack of preparation to complete the rollover taxpayer asserts that amount a has not been used for any purpose taxpayer maintained ira y at financial_institution c taxpayer asserts that he did not intend to receive a distribution from ira y on date financial_institution c notified taxpayer that he was delinquent in the payment of custodial fees for ira y on date financial_institution c distributed_amount a from ira y to taxpayer financial_institution c then sent notice of the distribution to taxpayer dated date taxpayer asserts that because he lacked intent to take a distribution of amount a from ira y he also lacked preparation to complete the rollover within the relevant 60-day period and failed to complete a rollover during that time taxpayer represents that amount a has not been used for any other purpose based on the facts and representations taxpayer requests a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount a sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 of the code where the failure to waive such requirement would be ' against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the service has the authority to waive the 60-day rollover requirement for a distribution from an ira where the individual failed to complete a rollover to another ira within the 60-day rollover period but was prevented from doing so because of one of the factors enumerated in revproc_2003_16 for example errors committed by a financial_institution death hospitalization postal error incarceration and or disability the taxpayers have asserted that credit_union e did not inform them of the 60-day rollover requirement however the taxpayers also acknowledge that credit_union e had them complete withdrawal forms that stated the 60-day rollover requirement accordingly we find that the taxpayers have not alleged that any of the factors enumerated in revproc_2003_16 prevented them from timely completing the rollover therefore the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount a from ira y no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling contact xxx at xxx xxx-xxxx please address all correspondence to se t ep ra t3 sincerely yours ph whem laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclosure
